Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al. (JP2018151039).  Akiyama et al. discloses (claim 1) a linear actuator with a cylinder body 16 containing therein a cylinder chamber 56 to which a pressure fluid is supplied, a slide table 18 configured to be movable along a longitudinal direction of the cylinder body 16, a cylinder mechanism 44,42 having a piston 42 arranged in the cylinder chamber and configured to be movable along the cylinder chamber, and a guide mechanism 10 attached to the cylinder body 16 and configured to guide the slide table 18 along the longitudinal direction of the cylinder body under rolling action of a plurality of rolling elements 76 circulating a passage, the linear actuator being configured to reciprocate the slide table 18 relative to the cylinder body 16 under moving action of the piston 42, wherein the slide table 18 includes a main body extending in the longitudinal direction of the cylinder body 16, and an end part 20 arranged substantially orthogonal to the main body so as to face an end portion of the cylinder body 16 in the longitudinal direction, and the end part 20 is configured to have a storage portion 88 that is opened on an end surface, of the end part, that faces the cylinder body 16, the storage portion 88 extending in the longitudinal direction, the storage portion 88 being configured to store dust and dirt therein (hole 88, is broadly interpreted as capable of storing dust and dirt and facing the cylinder body by extension in both longitudinal directions), wherein (claim 2) the storage portion 88 is formed at a position facing the guide mechanism 10 when viewed from the longitudinal direction,  (claim 3) the storage portion 88 is formed so as to penetrate through the end part 20 in the longitudinal direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al., as applied to claims 1 and 3 above.  Akiyama et al. does not disclose the storage portion is formed so as not to penetrate through the end part in the longitudinal direction or providing a cover member configured to cover an opening of the storage portion, the cover member being detachably attached to the end part.
Since the applicant has not disclosed that having the storage portion not penetrate through the end part or providing a cover member to an opened variant of the storage portion solves any stated problem or is for any particular purpose above the fact that it contains dust or allows removal of the dust and it appears that the opening 88 of Akiyama et al. would perform equally well if it did not penetrate through the end part or could be covered as claimed by applicant, it would have been an obvious matter of engineering expedience to further modify storage portion of Akiyama et al. by not penetrating through the end part or being covered by a cover member as claimed for the purposes of containing the dust or dirt for later removal.

Prior Art


Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises the end part having a work hole extending in a direction substantially orthogonal to an extending direction of the storage portion, the work hole being configured to establish communication between the storage portion and outside.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
November 6, 2021